MORROW, Presiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary for a period of two years.
The indictment appears regular and regularly presented. The evidence heard in the trial court is not brought up for review.
In the motion for new trial no questions are presented which demand discussion in the absence of the evidence that was before the jury.
Complaints of the charge of the court appearing for. the first time in the motion for new trial are not tenable. Moreover, in the absence of the facts upon .which the conviction is based, appraisement of the complaints of the charge of the court is impracticable.
The judgment is affirmed.